[Cite as In re L.R., 2019-Ohio-1152.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

IN RE: L.R.                                          C.A. Nos.      18CA011378
       L.R.                                                         18CA011385
       L.R.
       M.R.

                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
                                                     CASE Nos. 17JC51903
                                                                17JC51904
                                                                17JC51905
                                                                17JC51939

                                 DECISION AND JOURNAL ENTRY

Dated: March 29, 2019



        TEODOSIO, Presiding Judge.

        {¶1}     Appellants Mother and Father appeal the judgment of the Lorain County Court of

Common Pleas, Juvenile Division, that adjudicated their children neglected and/or dependent

and placed them in the temporary custody of appellee Lorain County Children Services (“LCCS”

or “the agency”). This Court affirms.

                                                I.

        {¶2}     Mother and Father are the biological parents of 1-L.R. (d.o.b. 9/15/13), 2-L.R.

(d.o.b. 10/18/14), 3-L.R. (d.o.b. 12/11/15), and M.R. (d.o.b. 6/12/17). The parents have never

been married, and Father concedes in his brief that he has never sought a judicial determination

of custody of the children. He, therefore, acknowledges that, pursuant to R.C. 3109.042(A),

Mother has always been the sole residential parent and legal custodian of the children.
                                                  2


          {¶3}   Mother and Father have maintained a transient lifestyle and have had involvement

with multiple public children services agencies. Based on concerns regarding domestic violence,

instability in the home, Father’s mental health and cognitive functioning, and Mother’s failure to

understand the risk Father posed to the then-born children, LCCS filed a complaint alleging that

1-L.R., 2-L.R., and 3-L.R. were neglected and dependent children. Four days later, after Mother

gave birth to M.R., the agency filed another complaint alleging that M.R. was a dependent child.

LCCS obtained an emergency order of temporary custody of all four children. The juvenile

court appointed separate attorneys, as well as separate guardians ad litem, for both Mother and

Father.

          {¶4}   After an adjudicatory hearing, the magistrate issued a decision finding that the

three older children were neglected and dependent, and that M.R. was dependent. Mother and

Father each filed timely objections, challenging venue and the adequacy of the evidence. LCCS

responded in opposition.

          {¶5}   After a dispositional hearing, the magistrate issued a decision finding that it was

in the best interest of the children that they be placed in the temporary custody of LCCS. Mother

and Father each filed timely objections, challenging the adequacy of the evidence. LCCS

responded in opposition.

          {¶6}   The juvenile court issued a judgment entry in February 2018, wherein it overruled

Mother’s and Father’s objections, but failed to independently issue any orders. Mother and

Father appealed, but this Court dismissed their appeals for lack of a final, appealable order. In re

L.R., 9th Dist. Lorain No. 18CA011299 (June 22, 2018), and In re L.R., 9th Dist. Lorain No.

18CA011296 (June 26, 2018).
                                                  3


       {¶7}    Subsequently, the juvenile court issued a judgment, overruling Mother’s and

Father’s objections to the adjudicatory and dispositional decisions; finding 1-L.R., 2-L.R., and 3-

L.R. neglected and dependent; finding M.R. dependent; and ordering the children into the

temporary custody of LCCS. Mother and Father filed separate timely appeals, in which they

each raise three assignments of error for review.

                                                 II.

                          MOTHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED WHEN IT FAILED TO TRANSFER VENUE TO
       MAHONING COUNTY JUVENILE COURT WHERE LORAIN COUNTY
       HAS NO FACTUAL OR RESIDENTIAL CONNECTION TO THE PARTIES,
       AND SAID ERROR IS AN ABUSE OF DISCRETION.

                           FATHER’S ASSIGNMENT OF ERROR I

       [ ] THE TRIAL COURT ABUSED ITS DISCRETION BY DENYING
       APPEL[L]ANT[’]S REQUEST FOR A CHANGE OF VENUE FROM LORAIN
       COUNTY TO MAHONING COUNTY.

       {¶8}    Mother and Father argue that the juvenile court erred by finding that Lorain

County constituted a proper venue for the case. This Court disagrees.

       {¶9}    “Venue is a ‘procedural matter,’ and it refers not to the power to hear a case[, i.e.,

jurisdiction,] but to the geographic location where a given case should be heard.” In re Z.R., 144
Ohio St. 3d 380, 2015-Ohio-3306, ¶ 16, quoting Morrison v. Steiner, 32 Ohio St. 2d 86, 87-88

(1972). R.C. 2151.27 contains the venue provisions relevant in the juvenile law context. See In

re Z.R. at ¶ 17. The statutory subsection applicable to this case states:

       [A]ny person having knowledge of a child who appears * * * to be an * * *
       abused, neglected, or dependent child may file a sworn complaint with respect to
       that child in the juvenile court of the county in which the child has a residence or
       legal settlement or in which the * * * abuse, neglect, or dependency allegedly
       occurred.

R.C. 2151.27(A)(1). See also Juv.R. 10(A).
                                                  4


       {¶10} Mother and Father have abandoned their arguments below seeking dismissal of

the complaints on the basis of improper venue. Instead, they now maintain only that the juvenile

court erred by failing to transfer the cases to Mahoning County Juvenile Court.

       {¶11} Juv.R. 11 addresses the transfer of proceedings to another county and states, in

relevant part:

       (A) Residence in Another County; Transfer Optional. If the child resides in a
       county of this state and the proceeding is commenced in a court of another
       county, that court, on its own motion or a motion of a party, may transfer the
       proceeding to the county of the child’s residence upon the filing of the complaint
       or after the adjudicatory or dispositional hearing for such further proceedings as
       required. * * *

       ***

       (C) Adjudicatory Hearing in County Where Complaint Filed. Where either the
       transferring or receiving court finds that the interests of justice and the
       convenience of the parties so require, the adjudicatory hearing shall be held in the
       county wherein the complaint was filed. Thereafter the proceeding may be
       transferred to the county of the child’s residence for disposition.

       {¶12} “[T]he decision to transfer venue is generally within the juvenile court’s broad

discretion.” In re Z.R. at ¶ 25. To reverse on the basis of an abuse of discretion, this Court must

conclude that the trial court was unreasonable, arbitrary, or unconscionable in its ruling.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). When applying the abuse of discretion

standard, we may not substitute our judgment for that of the trial court. Pons v. Ohio State Med.

Bd., 66 Ohio St. 3d 619, 621 (1993).

       {¶13} For purposes of R.C. Chapter 2151, “a child has the same residence or legal

settlement as his parents, legal guardian of his person, or his custodian who stands in the relation

of loco parentis.” R.C. 2151.06. Pursuant to R.C. 3109.042(A), “[a]n unmarried female who

gives birth to a child is the sole residential parent and legal custodian of the child until a court of

competent jurisdiction issues an order designating another person as the residential parent and
                                                  5


legal custodian.” Later in his brief, Father asserts that “under Ohio law, Mother is the sole legal

custodian and residential parent of these children[,]” as the parents have never been married and

Father has never sought a court order designating him as a legal custodian of the children.

Accordingly, the county in which Mother was residing at the time the complaints were filed

constituted a proper venue for the proceedings.

       {¶14} In this case, the evidence established that Mother was residing in Lorain County

when LCCS filed its complaints. Mother, Father, and the three oldest children had been living

with the paternal grandmother at her home in Youngstown, Mahoning County. After an incident

of domestic violence between Mother and Father that occurred in that home at the end of March

2017, the then-pregnant Mother took her three children to the home of the maternal grandmother

in Lorain, Lorain County. LCCS received a referral regarding the children. Upon investigation,

the agency learned that Mother had filed a petition for a domestic violence civil protection order

against Father, in which she listed herself and 1-L.R., 2-L.R., and 3-L.R. as protected parties, and

in which she indicated that she was residing at an address in Lorain. Mother informed the LCCS

caseworker that she intended to reside in Lorain with her mother until she could find independent

housing in the same city. Mother told the caseworker that she did not plan to maintain any

further relationship with Father.

       {¶15} The paternal grandmother testified that Mother, along with the three children,

moved out of her home in Mahoning County, in early April 2017. The caseworker verified that

two of the children were with Mother in Lorain in mid-April. Although 3-L.R. was with Father

in Mahoning County at that time, Mother told the caseworker that that was not a permanent

arrangement.    In fact, Mother and the maternal grandmother went to Father’s residence in

Mahoning County with a police escort to retrieve 3-L.R. As Mother’s due date approached,
                                                6


however, she left the children with Father while she stayed in Cleveland, Cuyahoga County, to

be near the hospital where she planned to give birth. M.R. was born in a Cleveland-area

hospital. Mother, however, had not established a residence in Cuyahoga County. In fact, all

evidence indicated that Mother intended to reside in Lorain County from the time she left the

home where she had been staying with Father in Mahoning County, in early April 2017, until

LCCS filed its complaints regarding 1-L.R., 2-L.R., and 3-L.R. on June 8, 2017, and regarding

M.R. on June 12, 2017.

       {¶16} As Mother was the sole legal custodian of the children, and as she resided in

Lorain County when LCCS filed its complaints, Lorain County Juvenile Court constituted a

proper venue for the proceedings below, pursuant to R.C. 2151.27(A)(1) and Juv.R. 10(A).

Accordingly, the juvenile court was not unreasonable in denying any request to transfer the

proceedings to Mahoning County.        Mother’s and Father’s first assignments of error are

overruled.

                         MOTHER’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT FOUND THE
       MINOR CHILDREN, 1-L.R. (DOB 09/15/13), 2-L.R. (DOB 10/18/14), 3[-]L.R.
       (DOB 12/11/15) TO BE NEGLECTED AND DEPENDENT; AND [ ] M.R.
       (DOB 06/12/17) TO BE A DEPENDENT CHILD, AS TH[OSE] FINDING[S
       ARE] AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

                         FATHER’S ASSIGNMENT OF ERROR II

       [ ] THE TRIAL COURT ERRED IN ADJUDICATING THE MINOR
       CHILDREN 1-L.R. (DOB 09/15/13), 2-L.R. (DOB 10/18/14), 3-L.R. (DOB
       12/11/15) TO BE NEGLECTED AND DEPENDENT; AND [ ] M.R. (DOB
       06/12/17) TO BE A DEPENDENT CHILD, ALL AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE, AND AN ABUSE OF DISCRETION[.]

       {¶17} Mother and Father argue that the juvenile court’s adjudicatory orders regarding

the children are against the manifest weight of the evidence. This Court disagrees.
                                                 7


       {¶18} Juvenile abuse, neglect, and dependency cases are initiated by the filing of a

complaint by any person with the requisite knowledge. See Juv.R. 22(A); Juv.R. 10; R.C.

2151.27(A). The complaint is “the legal document that sets forth the allegations that form the

basis for juvenile court jurisdiction.” Juv.R. 2(F). The juvenile court must base its adjudication

on the evidence adduced at the adjudicatory hearing to support the allegations in the complaint.

See In re Hunt, 46 Ohio St. 2d 378, 380 (1976). If allegations in the complaint are not proved by

clear and convincing evidence at the adjudicatory hearing, the juvenile court must dismiss the

complaint. Juv.R. 29(F)(1); R.C. 2151.35(A)(1). Clear and convincing evidence is that which

will “produce in the mind of the trier of facts a firm belief or conviction as to the facts sought to

be established.” (Internal quotations omitted.) In re Adoption of Holcomb, 18 Ohio St. 3d 361,

368 (1985), quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶19} This Court reviews as follows:

       In determining whether the juvenile court’s adjudication of dependency is against
       the manifest weight of the evidence, this court [reviews] the entire record, weighs
       the evidence and all reasonable inferences, considers the credibility of witnesses
       and determines whether in resolving conflicts in the evidence, the [trier of fact]
       clearly lost its way and created such a manifest miscarriage of justice that the
       [adjudication] must be reversed[.]

(Modifications in the original and internal quotations omitted.) In re R.L., 9th Dist. Summit No.

28387, 2017-Ohio-4271, ¶ 8, quoting In re C.S., 9th Dist. Summit No. 26178, 2012-Ohio-2884, ¶

5, quoting In re A.W., 195 Ohio App. 3d 379, 2011-Ohio-4490, ¶ 8 (9th Dist.).

       {¶20} Mother and Father challenge the findings that 1-L.R., 2-L.R., and 3-L.R. are

neglected children pursuant to R.C. 2151.03(A)(2) and/or (3), and that all four children are

dependent pursuant to R.C. 2151.04(B) and/or (C).

Neglect

       {¶21} R.C. 2151.03(A) defines a “neglected child”, in relevant part, as one:
                                               8


       (2) Who lacks adequate parental care because of the faults or habits of the child’s
       parents, guardian, or custodian; [or]

       (3) Whose parents, guardian, or custodian neglects the child or refuses to provide
       proper or necessary subsistence, education, medical or surgical care or treatment,
       or other care necessary for the child’s health, morals, or well being[.]

       {¶22} LCCS received a referral regarding the well-being of the three older children after

Mother had relocated to Lorain after a domestic violence incident between Mother and Father in

Youngstown. Officer Tackett of the Youngstown Police Department testified that he had been

dispatched to the home where Mother and Father were residing between five and ten times over a

two-year period regarding fights among residents. When the officer investigated a call on March

31, 2017, he could see through a window that Mother and Father were tussling.                Mother

screamed that Father would not let her leave the house. Once the officer was able to diffuse the

situation, he saw physical injuries on both parents. The three children, who were in the area

where Mother and Father had been fighting, looked scared and were crying.

       {¶23} The LCCS direct services caseworker testified that both Mother and Father

admitted to having a long history of domestic violence with each other. Mother obtained a

protection order for herself and the children against Father based on the danger she believed he

posed. Nevertheless, Mother disregarded that risk on multiple occasions by leaving one or more

of the children with Father.

       {¶24} The caseworker expressed concerns regarding Father’s mental health. Father

would make grandiose statements and claim to be someone that he was not. Father also admitted

having anger management issues and blacking out when enraged. After Mahoning County

Children Services (“MCCS”) conducted a courtesy welfare check at the Youngstown home at the

request of LCCS, Father called MCCS threatening to “blow the place up.” When questioned by
                                                 9


a sheriff’s department detective, Father explained that he thought he had called LCCS, and that

he had no animosity towards MCCS.

       {¶25} The paternal grandmother also testified regarding the violence to which the

children were exposed, describing her home as a “battle ground” when Mother and Father were

there. She further described multiple incidents where she observed Father physically harming

the children. One time when Father’s ride failed to pick him up, he became irate and took his

anger out on the two-year old 2-L.R., “assaulting the child.” On another occasion when the child

was not eating her dinner, Father held the child up and screamed at her. Father’s aunt also

testified about occasions when Father would spank one of the children because he was angry

about something unrelated to the children.

       {¶26} Both the paternal grandmother and paternal great aunt expressed concerns that

Mother did not understand the risk that Father posed to the children. Moreover, the paternal

great aunt, who had decades of experience caring for children as a daycare provider, teacher, and

current foster care aide, testified that Mother and Father had no understanding of child

development and would often fail to get up to feed the children and change their diapers. In

addition, when the oldest child was with Father, he declined to continue to send her to school

after LCCS sent the police to remove the child from her school bus at a time when she was

subject to a protection order against Father.

       {¶27} Based on a review of the evidence, this is not the exceptional case where the

finder of fact clearly lost its way and created a manifest miscarriage of justice in adjudicating 1-

L.R., 2-L.R., and 3-L.R. neglected children. The clear and convincing evidence supports the

finding that the children lacked adequate care because of the faults or habits of Mother and

Father. The parents habitually engaged in incidents of domestic violence, often in the presence
                                                10


of the children, leaving the children visibly frightened and shaken. Father engaged in harsh and

physically aggressive discipline of the young children, often simply because he was angry about

an unrelated matter. Although Mother relocated with the children to Lorain and obtained a

domestic violence civil protection order, she nevertheless continued to allow Father to care for

the children. Despite her knowledge of the risk Father posed to the children, Mother minimized

the concerns of family and caseworkers.

       {¶28} Moreover, the clear and convincing evidence supports the finding that the parents

refused to provide proper or necessary subsistence or other care necessary for the children’s

health and well-being. Mother would stay in bed and fail to feed the children breakfast or

change their saturated diapers. The paternal great aunt often had to step in to provide such

essential care for the children. Based on the above evidence, the juvenile court’s adjudication of

1-L.R., 2-L.R., and 3-L.R. as neglected children was not against the manifest weight of the

evidence.

Dependency

       {¶29} R.C. 2151.04(B) defines a “dependent child” as one “[w]ho lacks adequate

parental care by reason of the mental or physical condition of the child’s parents, guardian, or

custodian[.]” Pursuant to R.C. 2151.04(C), a “dependent child” is one “[w]hose condition or

environment is such as to warrant the state, in the interests of the child, in assuming the child’s

guardianship[.]”

       {¶30} In addition to the evidence cited above, the MCCS intake caseworker echoed the

concerns of law enforcement, family members, and the LCCS direct services caseworker.

Although MCCS declined to file a complaint in the Mahoning County Juvenile Court, it did so

because Mother had obtained a protection order and Father was supposed to be out of the home.
                                                 11


The MCCS intake worker elaborated, however, on concerns regarding the transiency of the

parents. Mother and Father traveled to Columbus, Athens, Pittsburgh, Cincinnati, Chicago,

Youngstown, and Lorain, often living in homeless shelters with the children. Mother told the

caseworker that she did not see transiency and living in shelters as a problem. Father testified

that the family moved frequently from county to county, and even out of state, for the express

purpose of evading child welfare agencies.        When given the opportunity to participate in

voluntary services with MCCS, Mother declined. Accordingly, when with Mother and Father,

the children were living in an environment where their parents had no stable housing, were

unemployed with no income, were constantly fighting, and where Mother declined to take

advantage of means (services and protection orders) to protect herself and the children.

       {¶31} Furthermore, Mother repeatedly minimized the risks Father’s behavior presented

to the family, as well as the threat he made to blow up LCCS. In fact, Mother told the

caseworker that Father had gone to jail for making similar threats to Franklin County Children

Services (“FCCS”) for its investigation into concerns when the family lived in Columbus. In the

four days between the issuance of the emergency orders of temporary custody for the three oldest

children and the emergency order regarding M.R., Father was arrested and placed in jail for

threatening to bring a pistol to the LCCS facility.

       {¶32} Although M.R. was taken into agency care directly from the hospital after his

birth and did not live with Mother and Father, the LCCS caseworker testified that Mother’s lack

of understanding of the risks posed by Father had not changed. Mother vacillated in the same

conversation with the caseworker between expressing concern for the danger Father posed and a

lack of fear for the man whose “ass” she would “beat.” Moreover, although Mother indicated
                                                 12


that she had no plans to continue a relationship with Father, Father told the caseworker that the

parents were planning to find a home together.

       {¶33} Based on a review of the evidence, this is not the exceptional case where the

finder of fact clearly lost its way and created a manifest miscarriage of justice in adjudicating 1-

L.R., 2-L.R., 3-L.R., and M.R. dependent children. Mother and Father presented physical and

psychological risks to the children who were exposed to a violent home environment. The three

oldest children lacked stability due to the parents’ decision to relocate frequently, mainly for the

purpose of evading child welfare agencies whose purpose is to protect children. Even after

leaving Father, obtaining a domestic violence civil protection order, and using a police escort to

retrieve one of the children, Mother continued to allow the children to return on various

occasions to Father’s care. When questioned about her judgment, Mother minimized Father’s

violent behavior.   Under these circumstances, the evidence supported the juvenile court’s

findings that the children lacked adequate parental care by reason of the mental or physical

condition of the parents. In addition, the evidence supported the finding that the children’s

conditions warranted the state in assuming the children’s guardianships in their interests.

Accordingly, the adjudication of 1-L.R., 2-L.R., 3-L.R., and M.R. as dependent children was not

against the manifest weight of the evidence. Mother’s and Father’s second assignments of error

are overruled.

                         MOTHER’S ASSIGNMENT OF ERROR III

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT GRANTED
       TEMPORARY CUSTODY OF [THE CHILDREN] TO LORAIN COUNTY
       CHILDREN’S SERVICES, AS THAT ORDER IS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.
                                                13


                         FATHER’S ASSIGNMENT OF ERROR III

       [ ] THE TRIAL COURT ERRED IN ORDERING A DISPOSITION OF THE
       MINOR CHILDREN [ ] TO THE TEMPORARY CUSTODY OF LORAIN
       COUNTY CHILDREN SERVICES, AS SUCH AN ORDER IS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE, AND AN ABUSE OF
       DISCRETION.

       {¶34} Mother and Father argue that the juvenile court’s order of temporary custody of

the children to LCCS is against the manifest weight of the evidence. This Court disagrees.

       {¶35} After a child is adjudicated abused, neglected, or dependent, the juvenile court

may issue one of the various possible dispositional orders, including committing the child to the

temporary custody of a public children services agency. R.C. 2151.353(A)(2)(a). See also

Juv.R. 34(D)(2). Neither the statute nor the rule enunciates a test for determining when it is

appropriate to place a child in the temporary custody of any person or the agency. Nevertheless,

it has long been the precedent in Ohio that the overriding consideration in child custody matters

is the best interest of the child. See, e.g., Clark v. Bayer, 32 Ohio St. 299, 310 (1877) (“[I]n all

cases of controverted right to custody, the welfare of the minor is first to be considered.”). The

legislature has also mandated the liberal interpretation and construction of R.C. Chapter 2151 to

“provide for the care, protection, and mental and physical development of children * * *,

whenever possible, in a family environment, separating the child from the child’s parents only

when necessary for the child’s welfare or in the interests of public safety[.]” (Emphasis added.)

R.C. 2151.01(A). Accordingly, this Court reviews to determine whether the juvenile court’s

finding that the best interest of the children warranted their placement in the temporary custody

of LCCS was against the manifest weight of the evidence.

       {¶36} The manifest weight standard of review is set out above. In regard to best interest

pursuant to R.C. Chapter 2151, the statutory scheme is devoid of specific considerations outside
                                               14


the context of an award of permanent custody. However, as Ohio courts are guided by the best

interest factors in R.C. 2151.414(D) (relating to permanent custody) and in R.C. 3109.04(F)(1)

(relating to the allocation of parental rights and responsibilities) in legal custody cases, it is

reasonable to seek guidance from those same factors regarding an award of temporary custody.

The R.C. 2151.414(D)(1)(a)-(e) factors include the interaction and interrelationships of the

children, the children’s wishes, the custodial history of the children, the children’s need for

permanence, and whether any of the factors in R.C. 2151.414(E)(7)-(11) are applicable. The

R.C. 3109.04(F)(1) factors overlap the above factors, but further include the children’s

adjustment to their environments; the mental and physical health of all persons involved; the

parents’ history of providing support and honoring companionship orders; certain indicia of

violence, abuse, or neglect in any household involved; and whether a parent plans to or has

established a residence outside of Ohio.

       {¶37} Both Mother and Father argue that the evidence demonstrated that it was in the

best interest of the children that they be placed in the temporary custody of Mother, rather than

LCCS. Based on a review of the evidence, the award of temporary custody of the children to the

agency was not against the manifest weight of the evidence.

       {¶38} Father was incarcerated throughout the course of the proceedings based on his

threats to bring a pistol to the agency facility. During the hour and twenty minutes that the

children’s guardian ad litem met with Father in jail, Father never once inquired about the

children. Instead, Father spoke only about himself, mainly ranting about the mistreatment he had

suffered from the multiple child welfare agencies involved with the family throughout the lives

of these young children. The current LCCS caseworker visits Father in jail once a month.
                                                15


Father told him that, upon release from jail, he plans to relocate to Chicago or Columbus,

although he might eventually return to Youngstown.

       {¶39} Throughout the case, Mother has lived part of the time in Lorain with her mother,

and part of the time in Georgia with her godmother and in a domestic violence shelter. Mother

was directed to leave the shelter after she repeatedly failed to attend mental health appointments

and broke facility rules. Thereafter, Mother returned to her mother’s home in Lorain. While in

Georgia, however, Mother contacted LCCS demanding that the agency send the children to her.

When the agency explained why that was not possible, Mother became angry and yelled at the

caseworker.

       {¶40} Both the guardian ad litem and the caseworker expressed concerns regarding

Mother’s living arrangements in the maternal grandmother’s home. There were six people living

in the three-bedroom home that had only one bed upstairs and one cot in the unfinished

basement. Although the maternal grandmother testified that she would try to acquire beds and

bedding for the four children, she stated that her sole source of income from social security

disability had just been reduced to $849.00 per month and that she had many bills to pay.

       {¶41} Father expressed reservations about the children living in the maternal

grandmother’s home. He told the caseworker that the children would not be safe there based on

the men who are in and out of the home, as well as the grandmother’s failure to keep Mother safe

in a similar environment as a child. The maternal grandmother admitted that she had lost

custody of Mother when Mother was 14 years old. In addition, she admitted that she is bipolar

and is not currently in treatment or taking any medication to address her mental health issue.

       {¶42} Mother had not demonstrated any ability to parent the children safely and

appropriately at the time of the dispositional hearing. She failed to appear for seven of her 16
                                                 16


scheduled visits with the children. Based on observations by the guardian ad litem and the

caseworker, Mother spent the first 10-15 minutes of each hour-long visit ranting about trivial

matters, like the decorations on M.R.’s car seat or the lack of braids in the girls’ hair, rather than

interacting with the children. Mother was not able to manage the four children simultaneously,

leaving the three girls to tend to themselves while Mother fed M.R. and barked orders for people

to bring her things. Both the guardian ad litem and the caseworker expressed concerns regarding

Mother’s lack of engagement with the children. Instead of playing with and nurturing the

children, she was focused on undressing the children to look for signs of physical abuse or

neglect. The caseworker testified that Mother’s behavior caused the children visible stress.

       {¶43} Mother was initially unprepared to meet the basic needs of the children during

visitation. She bristled at the caseworker’s directive that she bring diapers, wipes, bottles, and

anything else she wanted the children to have during visitations. Mother asserted that it was the

agency’s or foster parents’ duty to provide for all of the children’s needs, and that Mother’s

assets belonged solely to her for her use and enjoyment. She further expressed anger when the

Child Support Enforcement Agency contacted her regarding child support. Mother believed she

had no financial obligation to help provide for her children when they were not in her physical

custody, despite the caseworker’s explanation that child support orders are routine in these cases,

so that parents can demonstrate their ability to meet the children’s basic needs.

       {¶44} Mother told the guardian ad litem that she had obtained employment restocking

goods but that she had not been able to attend the training or start working because she had no

transportation. The caseworker testified, however, that a woman called him and said that she had

offered Mother employment, as well as transportation to training and all work sites.

Accordingly, although Mother could have been earning an income to show her ability to meet the
                                                17


basic needs of the children, Mother had not taken advantage of that situation. Mother sought

services through Human Services, but she was asked to leave the office after becoming

aggressively loud upon learning that she had to either engage in training or education in order to

qualify for food stamps.

       {¶45} Both the guardian ad litem and the caseworker testified that they had concerns

about Mother’s mental health, based both on conversations with her and her interactions with the

children. Mother expressed a lack of understanding as to what she needed to do to keep her

children safe and provide for their needs. When asked what she would now do differently to

address Father’s violent behaviors towards her and the children, Mother stated that she would

ask Father to reiterate his prior promises to change his behavior ten or eleven times, if necessary.

As to her lack of engagement with the children and her orders to them during visits to get things

and do things for her, Mother told the caseworker that the reason she had so many children was

so they could help her.

       {¶46} During visits with Mother, the children remained quiet and did not smile. The

LCCS direct services supervisor testified that she saw no evidence of any bond or attachment

between Mother and the children during visits. Although they would hug and kiss Mother when

she told them to do so, the children did not initiate any affection towards Mother. Often, the

children merely sat quietly or played with one another, as Mother ranted about agency

interference and shortcomings and failed to interact with the children. In the foster homes,

however, the guardian ad litem and the caseworker witnessed the children to be talkative,

smiling, laughing, and very engaging. 1-L.R. is in trauma therapy to address issues due to

instability and exposure to domestic violence. All the children are healthy, safe, and comfortable

in their foster homes.
                                                 18


        {¶47} The agency direct services supervisor initiated background checks and inquiries

into potential relative placements. The maternal grandmother was excluded from consideration

based on her prior involvement with LCCS for substantiated concerns and her criminal history of

violent offenses. A maternal cousin who expressed an interest in receiving placement of the

children withdrew herself from consideration based on her fear of Father. No other viable

relative placements existed at the time of the dispositional hearing.

        {¶48} The children have spent most or all of their short lives out of Mother’s and

Father’s custody. 1-L.R. spent two years in the temporary custody of FCCS. 2-L.R. was

removed by FCCS shortly after her birth. FCCS sought emergency temporary custody of 3-L.R.

after her birth, but Mother and Father staved off removal by moving from county to county and

state to state. When the three older children were with Mother and Father, they were exposed to

a transient lifestyle, often staying in homeless shelters. M.R. never lived with Mother and

Father, as LCCS obtained emergency temporary custody when the child was still in the hospital

after his birth.

        {¶49} Based on a review of the record, this is not the exceptional case where the finder

of fact clearly lost its way and created a manifest miscarriage of justice when it placed the four

children in the temporary custody of LCCS. Neither Mother nor Father was capable of providing

a safe and stable home for the children. Father was incarcerated. Mother was living in an

already crowded environment that was not physically appropriate for the children. In addition,

the maternal grandmother’s prior involvement with LCCS, violent criminal history, and

untreated mental health issues posed a risk to the children. Mother was not employed and

expressed an aversion to using any money she acquired for the needs of the children. Mother

exhibited self-interest above any interest in the welfare of the children. She failed to engage with
                                                19


or nurture the children during the limited visitations she exercised. The children displayed no

attachment to Mother or any enjoyment during visits. On the other hand, all of the children were

thriving in foster care. No viable relative placements existed. The guardian ad litem opined that

an award of temporary custody to LCCS was in the children’s best interest.             Under the

circumstances, the juvenile court’s placement of 1-L.R., 2-L.R., 3-L.R., and M.R. in the

temporary custody of LCCS was not against the manifest weight of the evidence. Mother’s and

Father’s third assignments of error are overruled.

                                                III.

       {¶50} Mother’s and Father’s assignments of error are overruled. The judgment of the

Lorain County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                          20


      Costs taxed to Appellants.




                                                THOMAS A. TEODOSIO
                                                FOR THE COURT



HENSAL, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

BRANDON G. OLIVER, Attorney at Law, for Appellant.

LORIE BROBST, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and EMILY KIRSCH, Assistant Prosecuting Attorney,
for Appellee.

CLAUDE THOMPSON, Guardian ad Litem.

MICHAEL TOWNE, Guardian ad Litem for Mother.

JAMES BARILLA, Guardian ad Litem for Father.